Citation Nr: 1009700	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08 39-210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
gastrectomy, as secondary to arteriosclerotic with 
hypertensive cardiovascular renal disease, status post right 
nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 until 
April 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for residuals of 
gastrectomy in 1963 which he claims was secondary to service 
connected arteriosclerotic with hypertensive cardiovascular 
renal disease, status post right nephrectomy.  Specifically, 
in a hearing before the undersigned in November 2009, the 
Veteran testified that in 1963 he was admitted to a hospital 
for hypertension and a peptic ulcer.  The Veteran had a 
nephrectomy to remove his right kidney.  Roughly one week 
later the Veteran developed "a peptic ulcer . . . due to the 
stress of the whole situation, that ulcer broke," and the 
Veteran underwent a gastrectomy to address the situation.

In November 2009, following his hearing and at the suggestion 
of the undersigned,  the Veteran submitted a statement from a 
private physician, Dr. B.R.  He indicated that, having 
reviewed the Veteran's history regarding his nephrectomy and 
subsequent gastrectomy, it was Dr. B.R.'s opinion that excess 
acidity in association with the Veteran's gastroparesis 
caused gastric and duodenal ulceration.  He concluded that 
the Veteran's bleeding ulcer and subsequent partial 
gastrectomy were as a direct result and complication of the 
nephrectomy and it's residual complications.

VA's duty to assist under 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4), requires that, in this case, review 
by a VA examiner is needed to verify or refute the 
conclusions of Dr. B.R. before a proper adjudication of the 
Veteran's claim can be conducted.

With regard to the nature of the Veteran's claim, the Agency 
of Original Jurisdiction (AOJ) has treated this matter as an 
application to reopen the Veteran's previously denied claim 
of service connection.  A July 1963 rating decision indicates 
that the Veteran had been denied service connection for 
duodenal ulcer.  In June 2007 he submitted a claim of service 
connection for "removal of 2/3 of stomach due to duodenal 
ulcer."  The RO interpreted this as an application to reopen 
his previously denied claim of direct service connection.  

Statements made and evidence submitted by the Veteran, 
clearly demonstrate that his claim is based on a theory of 
secondary service connection.  The Board notes that a claim 
of secondary service connection is separate from a direct 
service connection claim.  Harder v. Brown, 5 Vet. App. 183 
(1993).  In this case, the prior denials have been for direct 
service connection, not secondary, and the Veteran's current 
claim is a distinct, new claim; not an application to reopen 
a previously denied claim.

Thus, the AOJ must adjudicate the matter of service 
connection for residuals of gastrectomy on a secondary basis 
before the Board can address the issue.

Finally, in March and June 2009, the Veteran submitted 
statements indicating the existence of potentially relevant 
private records, but no effort has been made to acquire such 
records.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to make efforts to acquire 
records, identified by the Veteran, from 
the Monumental Life Insurance Company and 
from VA facilities in Miami, Florida.  All 
efforts are to be documented including 
efforts that prove to be unproductive.

2.  The Veteran's claims file is to be 
reviewed by a VA examiner, preferably an 
expert in the field, to determine whether 
it is at least as likely as not that 
residuals of gastrectomy, including 
duodenal ulceration, are secondary to a 
right nephrectomy performed in 1963.  The 
examiner should specifically address the 
validity of a private opinion offered by 
Dr. B.R. in November 2009.

3.  The AOJ is to adjudicate the matter of 
service connection for residuals of 
gastrectomy, including duodenal 
ulceration, as secondary to 
arteriosclerotic with hypertensive 
cardiovascular renal disease and right 
nephrectomy.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


